Lumpkin, Justice.
1. Assignments of error should be clear, distinct and specific. The fourth ground of the motion for a new trial, the substance of which is quoted in the first headnote, is wanting in these essentials. In order to enable the court below, or this court in reviewing its judgment, to ascertain what was meant by the language used in this ground, it would be necessary not only to closely scrutinize the evidence, but also to carefully examine the entire charge. Even after doing this, it would by no means be certain that the court would correctly understand what the movant had in mind and relied on as constituting, respectively, the “ theories ” of the State and of the accused. It would at last be, to some extent, a matter of conjecture what this ground of the motion really meant. We cannot undertake to construe and pass upon assignments of alleged error set forth in this vague, indefinite and uncertain manner.
Upon looking into the record, however, it does not, so far as we can ascertain, appear that the accused had any particular “theory ” other than a general denial of guilt. The only witness for the defence confessed a guilty pai’tieipation in the crime, and his evidence, if true, tended to show that the accused had nothing to do with it. The State, recognizing the fact that this witness was implicated in the commission of the burglary, sought to show, and did show to the satisfaction of the jury, a guilty participation in the crime on the *781part of the accused also. The prisoner denied the existence of such complicity, and this, it seems, was the only “ theory ” he had. The charge, upon a general reading, seems perfectly fair and impartial, and appears to sufficiently cover the issues involved; and as the motion does not set forth and complain of any particular portion of it as erroneous, we do not feel called upon to discuss it further.
2. The evidence is entirely circumstantial, and does not make a strong case against the accused; but after a careful examination of it, this court is unable to say that the trial judge abused his discretion in holding that it was sufficient to warrant a verdict of guilty, and accordingly the judgment is Affirmed.